Citation Nr: 0844700	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-19 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for right eye 
disability, described as right eye trauma, pseudophakia, 
cataract extract, lens implant, uveitis, heterochromic 
iridocyclitis, capsule opacification, commotio retinae, 
nuclear sclerosis, vitreous detach with floaters and cells, 
RPE changes, epiretinal membrane and angle recession, current 
rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1987 to May 
1995.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 and December 2004 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in February 2004, a statement of the case was issued in April 
2005, and a substantive appeal was received in June 2005.  An 
informal RO conference was held in April 2005.  The veteran 
was scheduled for a Board hearing at the local RO in June 
2008.  However, in a May 2008 statement, the veteran 
cancelled the hearing.  

By way of background, the July 2003 rating decision increased 
the evaluation for right eye injury with cataract to 20 
percent, effective August 29, 1997.  The same decision also 
granted a separate 10 percent rating for uveitis, effective 
August 29. 1997.  In February 2004, the veteran filed a 
notice of disagreement to the rating assigned to uveitis.  
The following month, he filed a claim to reopen for a higher 
evaluation for right eye cataract as he had surgery the 
previous month and was now aphakic.  In a December 2004 
rating decision, the RO granted a 30 percent rating for right 
eye, history of cataract, now with lens implant and awarded 
an effective date of February 4, 2004, the date of surgery.  
While it does not appear that the veteran filed a notice of 
disagreement to this decision, in an August 2006 rating 
decision, the RO subsequently determined that clear and 
unmistakable evidence had been found and the veteran's rating 
for uveitis should be included in the 30 percent rating for 
the right eye cataract.  In other words, a separate 10 
percent rating was not warranted.  Therefore, as these 
ratings were essentially combined into one 30 percent rating, 
the Board finds that the issue of entitlement to a rating in 
excess of  30 percent for right eye disability is properly 
before the Board.  Further, where there is no clearly 
expressed intent to limit the appeal to entitlement to a 
specified disability rating, the RO and Board are required to 
consider entitlement to all available ratings for that 
condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue 
therefore remains in appellate status. 

The Board notes that the issues of entitlement to an 
increased rating for low back disability and entitlement to 
service connection right knee disability were also denied in 
the July 2003 rating decision.  In September 2003, the 
veteran filed a notice of disagreement and, in May 2004, a 
statement of the case was issued.  However, the veteran 
failed to file a timely substantive appeal with respect to 
these issues.  Thus, these issues are no longer in appellate 
status.  


FINDING OF FACT

The veteran's service-connected right eye disability, 
described as right eye trauma, pseudophakia, cataract 
extract, lens implant, uveitis, heterochromic iridocyclitis, 
capsule opacification, commotio retinae, nuclear sclerosis, 
vitreous detach with floaters and cells, RPE changes, 
epiretinal membrane and angle recession, is not manifested by 
anatomical loss of the eye nor is it enucleated or has a 
serious cosmetic defect; service connection has not been 
established for the left eye and left eye corrected visual 
acuity is 20/15.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for right 
eye disability, described as right eye trauma, pseudophakia, 
cataract extract, lens implant, uveitis, heterochromic 
iridocyclitis, capsule opacification, commotio retinae, 
nuclear sclerosis, vitreous detach with floaters and cells, 
RPE changes, epiretinal membrane and angle recession, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.84a, 
Diagnostic Code 6029 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in May 2003 and July 2004 VCAA letters, 
the appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in May 2003 and July 2004, which was 
prior to the July 2003 and December 2004 rating decisions.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  Although the present 
appeal involves the issue of an increased rating, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  In the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate the claim.  Further, in April 2008, 
the veteran was provided with notice of the types of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  However, the Board recognizes 
that this notice was provided after the most recent 
supplemental statement of the case was issued.  Nevertheless, 
despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In that regard, the 
April 2008 notice was provided prior to certification of the 
case to the Board in September 2008.  Further, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the May 2003 and July 2004 VCAA notices 
as well as the April 2008 letter fully informed the veteran 
that he may submit medical evidence as well as lay 
observations and employer statements in support of his claim.  
Moreover, in his notice of disagreement, substantive appeal 
and a September 2006 statement, the veteran specifically 
addressed his right eye disability, the rating criteria and 
the effect his disability had on his daily activities 
demonstrating that he had actual knowledge of the 
requirements for an increased rating.  Further, the veteran 
is represented by a state service organization, which would 
have actual knowledge of the information necessary to 
substantiate the veteran's claim.  It is appropriate to 
assume that the veteran's representative included information 
concerning the elements of the claim in its guidance to the 
veteran.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet.App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records, private treatment records and VA fee-based 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded VA fee-based examinations in June 
2003, August 2004 and April 2006 by the same examiner.  
38 U.S.C.A. § 5103A(d); 38 C.F.R.  § 3.159(c)(4).  Although 
the claims file was not available at the June 2003 and August 
2004 examination, it was reviewed for the April 2006 
examination.  Further, all the examination reports set forth 
detailed examination findings in a manner which allows for 
informed appellate review under applicable VA laws and 
regulations.  Thus, the Board finds the examinations to be 
sufficient for rating purposes.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  The Board concludes that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The veteran is seeking a higher disability evaluation for his 
service-connected right eye.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The veteran is currently in receipt of a 30 percent rating 
under Diagnostic Code 6029 for aphakia of the right eye.  
Under this code, a 30 percent rating is assigned for either 
bilateral or unilateral aphakia.  A note indicates that the 
30 percent rating prescribed for aphakia is a minimum rating 
to be applied to the unilateral or bilateral condition and is 
not to be combined with any other rating for impaired vision.  
When only one eye is aphakic, the eye having poorer corrected 
visual acuity will be rated on the basis of its acuity 
without correction.  When both eyes are aphakic, both will be 
rated on corrected vision.  The corrected vision of one or 
both aphakic eyes will be taken one step worse than the 
ascertained value, however, not better than 20/70 (6/21).  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. §§ 4.80, 4.84a, 
Diagnostic Code 6029.

As noted above, at one point in time, the veteran was also 
awarded a separate 10 percent rating for uveitis under 
Diagnostic Code 6000.  Under this regulatory provision, when 
the disability is in chronic form, it is to be rated from 10 
to 100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  Minimum rating during active pathology is 10 
percent.  38 C.F.R.  § 4.84a, Diagnostic Code 6009.

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction with glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity.  38 C.F.R. § 
4.84a, Diagnostic Codes 6061 to 6079.  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a, Table V.

In this respect, a 30 percent disability rating is warranted 
for impairment of central visual acuity in the following 
situations:  (1) when vision in both eyes is correctable to 
20/70; (2) when vision in one eye is correctable to 20/100 
and vision in the other eye is correctable to 20/70; (3) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/50; (4) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40; or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6074, 6076, 6077, 6078.

A 40 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/70; (2) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/50; or (4) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 
6073, 6076.

A 50 percent disability rating is warranted for:  (1) 
corrected visual acuity of one eye is to 20/100 in both eyes; 
(2) corrected visual acuity is to 10/200 in one eye and to 
20/70 in the other eye; (3) corrected visual acuity is to 
5/200 in one eye and 20/70 in the other eye; or (4) blindness 
or anatomical loss of one eye and corrected vision in the 
other eye to 20/70 and 20/50, respectively.  38 C.F.R. 4.84a, 
Diagnostic Codes 6065, 6069, 6076, 6078.

A 60 percent disability rating is warranted for:  (1) 
corrected visual acuity of one eye is to 20/200 and the other 
eye is 20/100; (2) corrected visual acuity of one eye is to 
15/200 and the other eye is to 20/100; (3) corrected visual 
acuity of one eye is to 10/200 and the other eye is to 
20/100; (4) corrected visual acuity of one eye is to 5/200 
and the other eye is to 20/100; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. 
4.84a, Diagnostic Codes 6065, 6069, 6073, 6076.

A 70 percent disability rating is warranted for:  (1) 
corrected visual acuity to 20/200 in both eyes; (2) corrected 
visual acuity in one eye to 10/200 and 20/200 in the other 
eye; (3) corrected visual acuity in one eye to 5/200 and 
20/200 in the other eye; or (4) blindness or anatomical loss 
of one eye and corrected visual acuity to 20/200 in the other 
eye.  38 C.F.R. 4.84, Diagnostic Codes 6064, 6068, 6072, 
6075.

A 100 percent disability rating is warranted for:  (1) 
corrected visual acuity to 5/200, bilaterally; (2) blindness 
in one eye (having only light perception) and 5/200 in the 
other eye; (3) anatomical loss of one eye and corrected 
visual acuity to 5/200 in the other eye; (4) blindness in 
both eyes having only light perception; or (5) anatomical 
loss of both eyes.  38 C.F.R. § 4.84, Diagnostic Codes 6061, 
6062, 6063, 6067, and 6071.

Where only one eye is service-connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  See 38 C.F.R. § 3.383(a)(1); see also 
38 C.F.R. § 4.14 (manifestations not resulting from the 
service-connected disability may not be used in establishing 
the service-connected evaluation).  However, compensation is 
payable for the combinations of service-connected and 
nonservice-connected disabilities of blindness in one eye as 
a result of service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability as 
if both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a). 

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
three feet, lesser extents of vision, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than three feet, being considered of negligible utility.  
38 C.F.R. § 4.79.

Under the provisions of Diagnostic Code 6070, a 40 percent 
rating is warranted for blindness in one eye, having only 
light perception, with visual acuity in the other eye of 
20/50 or worse.  See 38 C.F.R. § 4.84a.  Further, a 40 
percent evaluation will be assigned for anatomical loss of 
one eye, when corrected visual acuity in the other eye is 
20/40. 38 C.F.R. § 4.84a, Diagnostic Code 6066.

The medical evidence of record has been thoroughly reviewed, 
including VA treatment records, private treatment records 
from H.F., M.D., L.A., O.D. and R.C., M.D., and June 2003, 
August 2004 and April 2006 VA fee-based examination reports.
 
The Board finds that based on the medical evidence of record, 
a rating in excess of 30 percent for the veteran's service-
connected right eye disability is not warranted.  As 
previously noted, under Diagnostic Code 6029, the Board must 
determine whether a higher rating is warranted based on 
visual acuity.  Initially, the Board notes that since the 
left eye is not service-connected, visual acuity of the left 
eye is considered to be normal.  See 38 C.F.R. § 3.383(a)(1); 
see also 38 C.F.R. § 4.14.  Thus, according to Table V, a 40 
percent disability rating would only be warranted when there 
is anatomical loss of the right eye.  Such impairment has not 
been found in this case.  In other words, the medical 
evidence of record does not show anatomical loss of the right 
eye.  The June 2003 VA examination showed that without 
glasses at distance, the right eye was capable of 20/60, and 
the left eye was 20/20.  Best corrected vision for the right 
eye was 20/60; it was not improved with any lenses.  As 
noted, the left eye was 20/20 without glasses.  At the August 
2004 VA examination, visual acuity of the right eye without 
glasses at distance was 20/80 and the left eye was 20/20.  
Best corrected visual acuity of the right eye was 20/70.  
Without glasses at near, visual acuity was equivalent to 
20/400.  Further, the most recent VA examination in April 
2006 showed that the veteran's right eye without correction 
at a distance was 20/80, and the left eye was 20/20.  Without 
correction at near was equivalent to 20/400.  In sum, while 
the VA examinations showed impairment of visual acuity of the 
right eye, they do not show the equivalent of anatomical loss 
of the right eye.  Moreover, private and VA treatment records 
also do not show anatomical loss of the right eye.  Lastly, 
there has been no evidence of enucleation or serious cosmetic 
defect to warrant a higher rating.  

Further, higher evaluations are also available under the 
diagnostic codes evaluating tuberculosis of the eye, glaucoma 
or malignant new growths of the eyeball; however, none of 
these conditions have been demonstrated in the record and, 
thus, a higher evaluation under any of the diagnostic codes 
evaluating these disabilities is not warranted.  38 C.F.R. § 
4.84a, Diagnostic Codes 6010, 6012, 6014.  

The Board notes that the August 2004 examination found some 
peripheral restriction of the right eye.  However, the April 
2006 examination found that the veteran's visual field was 
normal.  Nevertheless, as a higher rating is only applicable 
in the instant case when the impairment of visual field is 
bilateral, a rating in excess of 30 percent is also not 
warranted under Diagnostic Code 6080.  

Moreover, a higher evaluation is also not warranted under 
Diagnostic Code 6000 for uveitis.  As the evidence of record 
does show that the veteran has active pathology, under this 
code, an additional 10 percent rating could be combined with 
a rating based on visual acuity.  Thus, a higher rating would 
be available if the veteran met the criteria for a 30 percent 
rating under the codes for visual acuity.  However, given 
that the left eye is normal, according to Table V, a 30 
percent disability rating would only be warranted when the 
visual acuity impairment of the right eye was 5/200.  As 
provided above, the medical evidence does not show this level 
of impairment.  

During the course of considering the veteran's claim, the RO 
referred the matter to , the VA Director of Compensation and 
Pension for review.  The Director found that as service 
connection was established for the right eye only, the 
current 30 percent evaluation is the maximum evaluation 
allowed, absent enucleation.  The Board believes such a 
determination is supported by the applicable law and 
regulations in this case.  The Board acknowledges that it 
appears that the veteran's primary argument is that he should 
be afforded a separate 10 percent rating under Diagnostic 
Code 6000 for uveitis.  While the veteran does have active 
pathology, Diagnostic Code 6000 also indicates that the 
disability is to be rated under the same criteria, i.e. 
impairment of visual acuity and field loss, as already 
provided for under Diagnostic Code 6029.  Importantly, 
Diagnostic Code 6029 specifically states that a rating under 
this code is not to be combined with any other rating for 
impaired vision.  The veteran and his representative have 
interpreted this statement as allowing separate ratings based 
on impaired vision.  However, the Board notes that the 
evaluation of the same disability under various diagnoses, 
known as pyramiding, is to be avoided.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet.App. 259, 261 (1994).  Again, in the 
instant case, Diagnostic Codes 6000 and 6029 apply to the 
same manifestation of the veteran's right eye disability, 
specifically, loss of visual acuity.  Thus, to grant a 
separate rating under Diagnostic Code 6000 would result in 
pyramiding.  

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against entitlement to 
an evaluation in excess of 30 percent for right eye 
disability, described as right eye trauma, pseudophakia, 
cataract extract, lens implant, uveitis, heterochromic 
iridocyclitis, capsule opacification, commotio retinae, 
nuclear sclerosis, vitreous detach with floaters and cells, 
RPE changes, epiretinal membrane and angle recession.  Thus, 
the reasonable doubt doctrine does not apply, and the claim 
is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).




ORDER

Entitlement to an evaluation in excess of 30 percent for 
right eye disability, described as right eye trauma, 
pseudophakia, cataract extract, lens implant, uveitis, 
heterochromic iridocyclitis, capsule opacification, commotio 
retinae, nuclear sclerosis, vitreous detach with floaters and 
cells, RPE changes, epiretinal membrane and angle recession, 
is not warranted.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


